Citation Nr: 1709555	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  08-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to October 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2015, the Board remanded the issue of service connection for a back disability for further evidentiary development and adjudication.  The claim has now been returned to the Board for further action.

The Veteran requested a hearing on his March 2008 substantive appeal, and the Board scheduled him for a Board hearing in February 2010.  He failed to appear for the scheduled hearing, however, and his hearing request therefore is considered withdrawn.  38 C.F.R. §20.704 (d) (2016).

The issue of entitlement to service connection for a back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran that further action is required.


REMAND

The Board again finds that additional development is warranted in this case before a decision may be rendered.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet.App. 268, 271 (1998).

In the August 2015 remand, the Board found the August 2006 VA examination to be inadequate on several grounds.  First, the examiner did not seem to have reviewed the Veteran's VA treatment records.  One of the records, dated in October 2000, relates that the Veteran had "probable old trauma to the sacrococcygeal region" and that "clinical correlation [was] suggested."  The August 2006 VA examination report did not discuss this finding.  Second, the August 2006 VA examiner stated that the Veteran's complaints were not related to a service connected injury or illness.  The examiner did not opine whether the Veteran's back disorder was due to the Veteran's service and the back injuries he reported therein.  Finally, the August 2006 examiner's report was internally inconsistent.  While the Veteran complained of constant back pain, with a pain level of 10, the examiner noted that the Veteran's complaints were "mild."  Severe pain, self-reported by the Veteran to be the highest level of pain on the pain scale, is not a "mild complaint."   

In response to the Board's remand for a new VA examination, a second VA examination of the Veteran's back occurred in March 2016.  Unfortunately, the March 2016 VA examination, similar to the first VA examination, does not adequately address the October 2000 VA treatment record that states the Veteran had "probable old trauma to the sacrococcygeal region" and that "clinical correlation [was] suggested."  In addition, the Board notes that the examiner did not sufficiently address the Veteran's lay statements regarding his back condition-namely, his reports of continuous symptoms of back pain, dating back to service.  Specifically, in the March 2016 VA examination, although the examiner referenced the Veteran's complaints of low back pain that began in service and has continued since, she did not discuss these reports in her opinion. Similarly, although she acknowledged the October 2000 x-ray with a finding of "probable old trauma," she stated only that "this is ruled out on subsequent studies (2008 xray)." However, no such 2008 record is present in the Veteran's claims file, nor did the examiner explain her conclusions relating to those findings.

Once the VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v Nicholson, 21 Vet. App. 303 (2007).  Therefore, on remand the AOJ must obtain an additional medical opinion by a qualified VA examiner to determine the nature and etiology of the Veteran's back disability. If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report. The AOJ must arrange for the Veteran to undergo examination, however, only if such examination is needed to answer the questions posed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records from January 2006 to present.  

2.  Refer the Veteran's claims file and a copy of this remand to a qualified VA medical professional to determine whether it is at least as likely as not that the Veteran's current back disability either began in or is otherwise linked to his time in service.  The entire claims file, to include a copy of this remand, must be made available to and reviewed by the examiner.  

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any current back disability is related to the Veteran's active service, including the in-service muscle strain.

In providing his/her opinion, the examiner must specifically comment on the following:

a) The October 2000 VA treatment record that states the Veteran had "probable old trauma to the sacrococcygeal region" and that "clinical correlation [was] suggested," and whether this relates to the Veteran's current condition; and,
 
b) The Veteran's lay statements regarding continuous symptoms of back pain since service that he self-treated prior to going to the VA for treatment.  The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

(If the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim. See 38 C.F.R. § 3.655(b) (2016). The examiner should provide the opinions requested above.)

3.  After completing the above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

